FILED
                             NOT FOR PUBLICATION                            APR 06 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT

XIU ER ZHOU,                                     No. 07-72996

               Petitioner,                       Agency No. A072-095-599

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Xiu Er Zhou, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying her motion to reopen. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion. Lin v.

Holder, 588 F.3d 981, 984 (9th Cir. 2009). We deny the petition for review.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA did not abuse its discretion in denying Zhou’s motion to reopen as

untimely because Zhou filed the motion more than twelve years after the BIA’s

final decision, see 8 C.F.R.§ 1003.2(c)(2), and her evidence did not show that the

family planning laws or enforcement of those laws in China has materially changed

since her removal hearing, see Lin, 588 F.3d at 988. Further, “the birth of children

outside the country of origin is a change in personal circumstances that is not

sufficient to establish changed circumstances in the country of origin within the

regulatory exception to late-filed” motions to reopen. Id. at 986 (quoting He v.

Gonzales, 501 F.3d 1128, 1132 (9th Cir. 2007)). Accordingly, the BIA’s

determination that Zhou failed to show a material change in country conditions in

China, particularly in the Fujian province, was not “arbitrary, irrational, or contrary

to law.” Id. at 988 (quoting He, 501 F.3d at 1131).

      Zhou’s contention that she should have been permitted to file a successive

asylum application is foreclosed. See Lin, 588 F.3d at 989 (rejecting petitioner’s

argument that, independent from her motion to reopen, she was entitled to file a

free-standing successive asylum application).

      PETITION FOR REVIEW DENIED.




                                           2